199 F.2d 455
WOODS LUMBER CO.v.TOBIN.
No. 11512.
United States Court of Appeals Sixth Circuit.
October 28, 1952.

Canale, Glankler, Little, Boone & Loch, Memphis, Tenn., for appellants.
William S. Tyson, Solicitor, Bessie Margolin, Asst. Solicitor, William A. Lowe and Sylvia S. Ellison, Attys., U. S. Dept. of Labor, Washington, D. C., and Paul H. Sanders, Regional Atty., and William P. Murphy, Atty., Nashville, Tenn., for appellee.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This case came on to be heard upon the record and briefs and oral argument of counsel.


2
And it appearing that the exemptions created in § 13 of the Fair Labor Standards Act, as amended October 26, 1949, 29 U.S.C.A. § 213, are to be narrowly construed, Fletcher v. Grinnell Brothers, 6 Cir., 150 F.2d 337; West Kentucky Coal Company v. Walling, 6 Cir., 153 F.2d 582; Powell v. United States Cartridge Company, 339 U.S. 497, 517, 70 S.Ct. 755, 94 L.Ed. 1017;


3
And it appearing that the District Court correctly held that the employees on appellant's derrick boats are not seamen within the meaning of § 13(a) (14) of the Fair Labor Standards Act, 29 U.S.C.A. § 213(a) (14);


4
And it appearing that the District Court correctly held that all employees working on appellant's towboats and derrick boats and occupied in unloading barges should be counted for the purpose of determining the number of employees engaged in the operations listed in § 13(a) (15) of the Fair Labor Standards Act, 29 U.S.C.A. § 213(a) (15);


5
And it appearing that the total number of appellant's employees so engaged in lumbering and forestry operations as defined, § 13(a) (15) of the Fair Labor Standards Act, 29 U.S.C.A. § 213(a) (15), exceeds twelve;


6
And no reversible error appearing in the record;


7
It is ordered that the judgment of the District Court be and it is affirmed upon the grounds stated in the oral opinion, the findings of fact, and the conclusions of law of the District Court.